IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,441-01


                    EX PARTE EVERETTE JASON RICKERSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO. W87-90671-I(A)
          IN THE CRIMINAL DISTRICT COURT NO. 2 OF DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to forty years’ imprisonment.

        Applicant contends that he is being denied release to mandatory supervision for this offense.

Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Mabry, 137 S.W.3d 58

(Tex. Crim. App. 2004). In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact.
                                                                                                       2

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain an affidavit from the person with knowledge of relevant facts addressing whether

Applicant is being considered as eligible for mandatory supervision release on this sentence.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law addressing Applicant’s

claim that he is being wrongly denied release to mandatory supervision in this case. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 6, 2019
Do not publish